Order entered October 25, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00558-CV

                       STEPHEN B. HOPPER, ET AL., Appellants

                                            V.

     JOHN L. MALESOVAS D/B/A MALESOVAS LAW FIRM, ET AL., Appellees

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-03238-1

                                         ORDER
       Before the Court is appellants’ October 19, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to November 26, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE